933 So. 2d 131 (2006)
Mardrie JACKSON, Individually and on Behalf of the Estate of Millard Jackson
v.
BAPTIST RETIREMENT CENTER OF ARCADIA, Leslie Lakes Care Center d/b/a Leslie Lakes Retirement Center, Paramount Rehabilitation of Louisiana, DKP Investments, Inc., Leslie Lakes Retirement Company, LLRC, Inc., and DALYT, LLC.
No. 2006-CC-1037.
Supreme Court of Louisiana.
June 30, 2006.
Granted in part. The trial court's order is modified to provide that defendants are required to produce the requested discovery subject to the provision that any personal information which would identify the non-party patients shall be redacted from the records prior to production. See Speer v. Whitecloud, 99-1879 (La.10/15/99), 744 So. 2d 1283. In all other respects, the application is denied.
VICTORY, J., to grant and docket.
WEIMER, J., to deny.